Case 6:19-cv-01110-RRS-PJH Document 20 Filed 06/02/20 Page 1 of 2 PageID #: 1567



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF LOUISIANA
                                 LAFAYETTE DIVISION

 ANTHONY GODEAUX,                                     §   CA NO. 6:19-CV-01110-RRS-PJH
                                                      §
                Plaintiff                             §
                                                      §
 v.                                                   §   JUDGE ROBERT R. SUMMERHAYS
                                                      §
                                                      §
 UNITED OF OMAHA LIFE                                 §
 INSURANCE COMPANY,                                   §
                                                      §   MAGISTRATE JUDGE PATRICK J.
                                                      §   HANNA
                Defendant.                            §


                    AGREED ORDER OF DISMISSAL WITH PREJUDICE

         ON THIS day, this Court considered the motion of Plaintiff Anthony Godeaux to dismiss

 all claims against Defendant United of Omaha Life Insurance Company, with prejudice and finds

 that the Motion is well taken. It is therefore:

         ORDERED, ADJUDGED AND DECREED that Plaintiff Anthony Godeaux’ s Motion

 to Dismiss all claims against Defendant United of Omaha Life Insurance Company, with

 prejudice is GRANTED and all claims and causes of action by Plaintiff against Defendant are

 DISMISSED WITH PREJUDICE.

         No additional claims by any party are pending in this action against any party, and this

 dismissal order is a final judgment disposing of all claims in this action.

         Costs of court and attorney’s fees are to be borne by the party incurring same.

         SIGNED this 2nd day of June, 2020.




                                                   ____________________________________
                                                   ROBERT R. SUMMERHAYS
 2887098v.1                                        UNITED STATES DISTRICT JUDGE
Case 6:19-cv-01110-RRS-PJH Document 20 Filed 06/02/20 Page 2 of 2 PageID #: 1568




 APPROVED AND ENTRY REQUESTED:

 O’PRY LAW FIRM, LLC


 BY: _/s/ John P. Barron__________________
 Donovan J. O’Pry, II (#28178)
 John P. Barron (#33719)
 2014 W. Pinhook Rd., Suite 507
 Lafayette, Louisiana
 Phone: (337) 415-0007
 Fax: (337) 504-7766
 Email: donnie@oprylaw.com
 Email: johnny@oprylaw.com
 ATTORNEY-IN CHARGE FOR PLAINTIFF
 ANTHONY GODEAUX


 WILSON, ELSER, MOSKOWITZ,
  EDELMAN & DICKER LLP

 /s/ Kristie E. Johnson
 Kristie E. Johnson
 Louisiana Bar No. 25041
 Kristie.Johnson@WilsonElser.com
 650 Poydras Street, Suite 220
 New Orleans, Louisiana 70130
 Telephone: 504-702-1710
 Telecopy: 504-702-1715
 ATTORNEY-IN-CHARGE FOR DEFENDANT
 UNITED OF OMAHA LIFE INSURANCE
 COMPANY




                                             2



 2887098v.1
